Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip W. Harris (Registration Number 70011) on 2/3/2022.

The application has been amended as follows: 
The claims 20-22 are canceled.


Reasons for Allowance
Claims 1-19, and 23-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Alcocer Ochoa et al. (United States Patent Application Publication US 2015/0089315) teaches method and apparatus for mitigating resonant effects within a power delivery network by encoding an encoded data signal to a problematic data signal. However, Alcocer Ochoa does not teach adjusting a timing of at least one command of a plurality of commands from a previous timing to a second timing and to operate the power delivery network at a second frequency.
SONG (United States Patent Application Publication US 2014/0244947) teaches a memory system to detect a memory condition, such as a change in a power supply voltage applied to the memory, and adjust latency, such as CAS latency and write latency. However, SONG does not teach wherein adjusting the timing of the at least one command adjusts a spacing between one or more commands of the plurality of commands and operating the power delivery network at the second frequency different than the first frequency based at least in part on the adjusted timing of the at least one command.
Oh et al. (United States Patent US 9748934) teaches systems and method for reducing power supply noise or jitter by drawing a partly complementary current using the compensation circuitry to generate dummy signals, such that the total net current may be greater than the resonant frequency range resulting to control the amount of jitter. However, Oh does not teach wherein adjusting the timing of the at least one command adjusts a spacing between one or more commands of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to “35 U.S.C. 112(a)” have been fully considered and are persuasive.  The rejection of claims 1-13 and 23-25 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to “35 U.S.C. 112(b)” have been fully considered and are persuasive.  The rejections of claims 1-13 and 23-25 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to “35 U.S.C. 103” have been fully considered and are persuasive.  The rejections of claims 1-19 and 23-25 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/H.K./Examiner, Art Unit 2187                 

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187